Walker, J. This was an actitin of assumpsit, on an instrument for the payment of $1,13.9.92, payable in six months, with current rate of exchange on E w York. It was payable at Miller’s Bank, at Aurora, Illinois, to the order of defendants in error, and expresses on its face, to have been given for value received. The point relied upon to reverse the judgment of the court below, is, that there was no evidence beyond the note itself, of a consideration, to support the averment of the declaration. In support of this position, the case of Lowe v. Bliss, 24 Ill. 168, is referred to as authority. In that case, the rule contended for was announced ; but in subsequent cases, it has been overruled. Bilderback v. Burlingame, 27 Ill. 338, and Hill v. Todd, ante, 101. The words “ value received ” render further proof unnecessary, unless its failure is put in issue by plea. The court below decided correctly in rendering judgment, on the evidence, and it must be affirmed. Judgment affirmed.